UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Semiannual Report to Shareholders DWS Floating Rate Plus Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 40 Shareholder Meeting Results 41 Investment Management Agreement Approval 46 Interim and New Sub-Advisory Agreement Approval 49 Summary of Management Fee Evaluation by Independent Fee Consultant 53 Account Management Resources 54 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Loan investments are subject to interest-rate and credit risks. Floating rate loans tend to be rated below-investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Adjustable rate loans are more sensitive to interest rate changes. The fund may use derivatives, including as part of its global alpha strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In certain situations, it may be difficult or impossible to sell an investment at an acceptable price. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 Average Annual Total Returns as of 11/30/10 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A 4.87% 11.71% 4.91% 3.61% Class C 4.57% 10.95% 4.27% 2.98% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 1.98% 8.64% 3.94% 2.77% Class C (max 1.00% CDSC) 3.57% 10.95% 4.27% 2.98% No Sales Charges Class S 5.00% 11.98% 5.07% 3.81% Institutional Class 5.00% 11.98% 5.07% 3.81% S&P®/LSTA Leveraged Loan Index+ 4.84% 12.02% 5.48% 4.26% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on June 29, 2007. Index returns began on June 30, 2007. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2010 are 1.28%, 2.10%, 1.22% and 1.03% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Floating Rate Plus Fund — Class A [] S&P/LSTA Leveraged Loan Index+ Class A shares' growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on June 29, 2007. Index returns began on June 30, 2007. +The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded loan terms. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 11/30/10 $ 5/31/10 $ Distribution Information: Six Months as of 11/30/10: Income Dividends $ Lipper Rankings — Loan Participation Funds Category as of 11/30/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 29 of 94 31 3-Year 3 of 69 5 Class C 1-Year 43 of 94 46 3-Year 10 of 69 15 Class S 1-Year 23 of 94 25 3-Year 1 of 69 2 Institutional Class 1-Year 23 of 94 25 3-Year 1 of 69 2 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class S shares of the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2010 to November 30, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2010 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS Floating Rate Plus Fund 1.15% 1.93% .95% .88% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 11/30/10 5/31/10 Loan Participations and Assignments 86% 85% Cash Equivalents and other assets and liabilities, net 7% 7% Corporate Bonds 7% 7% Government & Agency Obligations — 1% 100% 100% Sector Diversification (As a % of Loan Participations and Assignments, Corporate Bonds and Common Stocks) 11/30/10 5/31/10 Consumer Discretionary 32% 27% Industrials 18% 18% Information Technology 10% 12% Financials 9% 12% Consumer Staples 8% 7% Materials 7% 6% Health Care 6% 5% Energy 5% 7% Telecommunication Services 3% 4% Utilities 2% 2% 100% 100% Quality (As a % of Investment Portfolio excluding Cash Equivalents) 11/30/10 5/31/10 BBB 1% 1% BB 33% 29% B 52% 51% Below B 5% 8% Not Rated 9% 11% 100% 100% Asset allocation and sector diversification exclude derivatives and are subject to change. The quality ratings represent the Standard & Poor's Corporation ("S&P") credit ratings. The ratings of S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 11/30/10 5/31/10 Effective Maturity 4.4 years 4.3 years Effective maturity is the weighted average of the senior loans and bonds held by the Fund taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2010 (Unaudited) Principal Amount ($) Value ($) Loan Participations and Assignments 86.1% Senior Loans*** Consumer Discretionary 27.7% Atlantic Broadband Finance LLC, Term Loan B, 5.0%, 11/8/2015 Bass Pro Group LLC, Term Loan, 5.0%, 4/9/2015 Bombardier Recreational Products, Inc., Term Loan, 3.27%, 6/28/2013 Buffets, Inc., Letter of Credit, First Lien, 7.539%, 4/22/2015 Burger King Corp., Term Loan B, 6.25%, 10/19/2016 Burlington Coat Factory Warehouse Corp., Term Loan, 2.51%, 5/28/2013 Carmike Cinemas, Inc., Term Loan B, 5.5%, 1/27/2016 Cedar Fair LP, Term Loan B, 5.5%, 12/15/2016 Cenveo Corp.: Term Delay Draw, 4.792%, 6/21/2013 Term Loan C, 4.792%, 6/21/2013 Cequel Communications LLC, Term Loan, 2.253%, 11/5/2013 Charter Communications Operating LLC: Term Loan, 2.26%, 3/6/2014 Term Loan, 3.54%, 9/6/2016 Cinedigm Digital Funding I LLC, Term Loan, 5.25%, 4/29/2016 Claire's Stores, Inc., Term Loan B, 3.044%, 5/29/2014 Collective Brands Finance, Inc., Term Loan A, 3.003%, 8/17/2014 Cumulus Media, Inc., Term Loan B, 4.003%, 6/11/2014 Dave & Buster's, Inc., Term Loan, 6.0%, 6/1/2016 Denny's, Inc., Term Loan B, 6.5%, 9/20/2016 DineEquity, Inc., Term Loan B, 6.0%, 10/19/2017 Dollar General Corp., Term Loan B-1, 3.006%, 7/7/2014 Dunkin' Brands, Inc., Term Loan B, 5.75%, 11/18/2017 Focus Brands, Inc., Term Loan, 7.25%, 10/13/2016 Ford Motor Co., Term Loan B1, 3.05%, 12/16/2013 Goodyear Tire & Rubber Co., Second Lien Term Loan, 2.21%, 4/30/2014 Gymboree Corp., Term Loan, 5.5%, 11/16/2017 Harbor Freight Tools USA, Inc., Term Loan, 5.0%, 2/24/2016 Harrah's Operating Co., Inc., Term Loan B3, 3.288%, 1/28/2015 Hertz Corp.: Letter of Credit, 0.284%, 12/21/2012 Term Loan B, 2.01%, 12/21/2012 Hillman Group, Inc., Term Loan, 5.5%, 5/27/2016 Isle of Capri Casinos, Inc.: Term Delay Draw A, 5.0%, 11/25/2013 Term Delay Draw B, 5.0%, 11/25/2013 Term Loan B, 5.0%, 11/25/2013 Jarden Corp., Term Loan B4, 3.539%, 1/26/2015 JRD Holdings, Inc., Term Loan, 2.51%, 7/2/2014 KAR Holdings, Inc., Term Loan B, 3.01%, 10/18/2013 Las Vegas Sands LLC: Term Loan B, 3.01%, 11/23/2016 Term Delay Draw, 3.03%, 11/23/2016 Leslie's Poolmart, Inc., Term Loan, 6.0%, 11/24/2017 Local TV Finance LLC, Term Loan B, 2.29%, 5/7/2013 LodgeNet Entertainment Corp., Term Loan, 2.29%, 4/4/2014 Mediacom Broadband LLC, Term Loan F, 4.5%, 10/23/2017 Mediacom Illinois LLC, Term Loan D, 5.5%, 3/31/2017 Merrill Communications LLC, Second Lien Term Loan, 14.75%, 11/15/2013 Michaels Stores, Inc.: Term Loan B1, 2.563%, 10/31/2013 Term Loan B2, 4.813%, 7/31/2016 Midcontinent Communications, Term Loan B, 6.25%, 12/31/2016 National Bedding Co., LLC: First Lien Term Loan, 5.312%, 2/28/2013 Second Lien Term Loan, 5.313%, 2/28/2014 Neiman Marcus Group, Inc., Term Loan B2, 4.294%, 4/6/2015 Network Communications, Inc., Term Loan, 4.25%, 11/30/2012 Oceania Cruises, Inc., Term Loan B, 2.54%, 4/27/2015 OSI Restaurant Partners LLC: Term Loan, 2.625%, 6/14/2013 Term Loan B, 2.625%, 6/14/2014 Petco Animal Supplies, Inc., Term Loan B1, 6.0%, 11/24/2017 Phillips-Van Heusen Corp., Term Loan B, 4.75%, 5/6/2016 Postmedia Network, Inc., Term Loan, 9.0%, 7/13/2016 Quad/Graphics, Inc., Term Loan B, 5.5%, 4/14/2016 Regal Cinemas Corp., Term Loan, 3.789%, 11/21/2016 Sagittarius Restaurants LLC, Term Loan B, 7.5%, 5/18/2015 Sally Holdings LLC, Term Loan B, 2.51%, 11/15/2013 Savers, Inc., Term Loan B, 5.75%, 3/11/2016 SuperMedia, Inc., Term Loan, 11.0%, 12/31/2015 Tenneco, Inc., Term Loan B, 5.039%, 6/3/2016 Toys "R" Us-Delaware, Inc., Term Loan, 6.0%, 8/17/2016 Travelport LLC: Term Delay Draw, 4.963%, 8/21/2015 Term Loan B, 4.963%, 8/21/2015 Term Loan S, 4.789%, 8/21/2015 Tribune Co., Term Loan B, LIBOR Plus 3.00%, 6/4/2014** United Components, Inc., Term Loan B, 6.25%, 3/23/2017 Universal City Development Partners Ltd., Term Loan B, 5.5%, 11/6/2014 Univision Communications, Inc., Term Loan, 4.506%, 3/31/2017 UPC Financing Partnership, Term Loan, 3.501%, 9/2/2013 VML US Finance LLC: Term Delay Draw B, 4.8%, 5/25/2012 Term Loan B, 4.8%, 5/27/2013 Wendy's/Arby's Restaurant LLC, Term Loan B, 5.0%, 5/24/2017 Consumer Staples 7.8% American Seafoods Group LLC, Term Loan B, 5.5%, 5/7/2015 CTI Foods Holding Co., LLC: Term Loan, 6.0%, 6/8/2015 Second Lien, 9.0%, 12/31/2015 Dean Foods Co., Term Loan B1, 3.29%, 4/2/2016 Michael Foods Group, Inc., Term Loan B, 6.25%, 6/29/2016 NBTY, Inc., Term Loan B, 6.25%, 10/2/2017 Pierre Foods, Inc., First Lien Term Loan, 7.0%, 9/30/2016 Pinnacle Foods Holdings Corp.: Term Loan B, 2.754%, 4/2/2014 Term Loan D, 6.0%, 4/2/2014 Roundy's Supermarkets, Inc.: Term Loan, 10.0%, 11/3/2013 Second Lien Term Loan, 10.0%, 4/18/2016 Smart & Final Stores Corp.: Term Delay Draw, 3.284%, 5/31/2014 Term Loan B, 3.284%, 5/31/2014 US Foodservice, Inc., Term Loan B, 2.76%, 7/3/2014 Volume Services America, Inc.: Term Loan A, 10.25%, 9/16/2015 Term Loan B, 10.75%, 9/16/2016 Wm. Bolthouse Farms, Inc.: First Lien Term Loan, 5.5%, 2/11/2016 Second Lien Term Loan, 9.5%, 8/11/2016 Energy 4.4% Big West Oil LLC, Term Loan, 12.0%, 7/23/2015 Calumet Lubricants Co., LP: Letter of Credit, 4.141%, 1/3/2015 Term Loan B, 4.286%, 1/3/2015 CCS Income Trust, Term Loan B, 3.288%, 11/14/2014 Dresser, Inc., Second Lien Term Loan, 6.034%, 5/4/2015 Hercules Offshore LLC, Term Loan B, 6.0%, 7/11/2013 Sheridan Production Partners I LLC: Term Loan, 7.5%, 4/20/2017 Term Loan 1-A, 7.5%, 4/20/2017 Term Loan 1-M, 7.5%, 4/20/2017 Venoco, Inc., Term Loan, 4.313%, 5/8/2014 Financials 6.8% AGFS Funding Co., Term Loan B, 7.25%, 4/21/2015 AmWINS Group, Inc., First Lien Term Loan, 2.8%, 6/8/2013 Asurion Corp.: First Lien Term Loan, 3.254%, 7/3/2014 Incremental Term Loan B2, 6.75%, 3/31/2015 Second Lien Term Loan, 6.753%, 7/3/2015 Brand Energy & Infrastructure Services, Inc., Term Loan B2, 3.563%, 2/7/2014 CIT Group, Inc., Term Loan 3, 6.25%, 8/11/2015 Conseco, Inc., Term Loan, 7.5%, 10/10/2013 CoreLogic, Inc., Term Loan B, 4.75%, 4/12/2016 Delos Aircraft, Inc., Term Loan B2, 7.0%, 3/17/2016 Gulf Tanks Acquisition, Inc., Second Lien Term Loan, 4.036%, 4/4/2014 International Lease Finance Corp., Term Loan B1, 6.75%, 3/17/2015 LPL Holdings, Inc., Term Loan, 5.25%, 6/28/2017 N.E.W. Holdings I LLC, Term Loan, 6.0%, 3/23/2016 Nuveen Investments, Inc., First Lien Term Loan, 3.289%, 11/13/2014 Pinafore LLC, Term Loan B, 6.75%, 9/29/2016 Health Care 5.1% AMN Healthcare, Inc., Term Loan B, 7.25%, 6/23/2015 Bausch & Lomb, Inc.: Term Delay Draw, 3.506%, 4/24/2015 Term Loan, 3.539%, 4/24/2015 Community Health Systems, Inc.: Term Delay Draw, 2.544%, 7/25/2014 Term Loan, 2.544%, 7/25/2014 DaVita, Inc., Term Loan B, 4.5%, 10/20/2016 Education Management LLC, Term Loan C, 2.063%, 6/3/2013 Grifols, Inc., Term Loan B, LIBOR plus 4.25%, 10/15/2016 HCA, Inc.: Term Loan B, 2.539%, 11/18/2013 Term Loan B2, 3.539%, 3/31/2017 Health Management Associates, Inc., Term Loan B, 2.039%, 2/28/2014 IASIS Healthcare LLC: Letter of Credit, 2.256%, 3/14/2014 Term Delay Draw, 2.256%, 3/14/2014 Term Loan B, 2.256%, 3/14/2014 IMS Health, Inc., Term Loan B, 5.25%, 2/26/2016 MedAssets, Inc., Term Loan, 5.25%, 11/15/2016 Mylan Laboratories, Inc., Term Loan B, 3.563%, 10/2/2014 Sun Healthcare Group, Inc., Term Loan B, 7.5%, 10/15/2016 Universal Health Services, Inc., Term Loan B, 5.5%, 11/15/2016 Warner Chilcott Co., LLC: Term Loan A, 6.0%, 10/30/2014 Term Loan B2, 6.25%, 4/30/2015 Term Loan B4, 6.5%, 2/22/2016 Warner Chilcott Corp.: Term Loan, 6.25%, 4/30/2015 Term Loan B1, 6.25%, 4/30/2015 WC Luxco SARL, Term Loan B3, 6.5%, 2/22/2016 Industrials 15.9% Acosta, Inc., Term Loan B, 2.51%, 7/28/2013 Advantage Sales & Marketing, Inc.: Term Loan, 5.0%, 5/5/2016 Second Lien Term Loan, 8.5%, 5/5/2017 Alliance Laundry Systems LLC, Term Loan B, 6.25%, 9/23/2016 Armstrong World Industries, Inc., Term Loan B, 5.00%, 5/23/2017 AWAS Capital, Inc., First Lien Term Loan, 7.75%, 6/10/2016 Blount International, Inc., Term Loan B, 5.5%, 8/9/2016 Bucyrus International, Inc., Term Loan C, 4.25%, 2/19/2016 CEVA Group PLC: First Lien Term Loan, 3.256%, 11/4/2013 Letter of Credit, 3.88%, 11/4/2013 ClientLogic Corp., Term Loan, 5.79%, 1/30/2014 Coach America Holdings, Inc.: First Lien Term Loan, 3.04%, 4/18/2014 Letter of Credit, 3.04%, 4/20/2014 Continental Alloys & Services, Inc., Term Loan B, 9.5%, 6/14/2012 Delta Air Lines, Inc., Second Lien Term Loan, 3.539%, 4/30/2014 DynCorp International LLC, Term Loan B, 6.25%, 7/5/2016 Freescale Semiconductor, Inc., Term Loan B, 4.504%, 12/1/2016 Getty Images, Inc., Term Loan, 5.25%, 11/7/2016 Goodman Global Holdings, Inc., First Lien Term Loan, 5.75%, 10/28/2016 Interactive Data Corp., Term Loan B, 6.75%, 1/27/2017 John Maneely Co., Term Loan, 3.539%, 12/9/2013 Kenan Advantage Group, Inc., Term Loan, 6.25%, 6/11/2016 Language Line LLC, Term Loan B, 5.5%, 11/4/2015 Manitowoc Co., Inc., Term Loan B, 8.0%, 11/6/2014 MSCI, Inc., Term Loan, 4.75%, 6/1/2016 Nep II, Inc., Term Loan B, 2.544%, 2/16/2014 Orbitz Worldwide, Inc., Term Loan, 3.256%, 7/25/2014 Ozburn-Hessey Holding Co., LLC, Term Loan B, 7.5%, 4/8/2016 Sabre, Inc., Term Loan B, 2.256%, 9/30/2014 SRAM LLC, Term Loan B, 5.0%, 4/30/2015 Swift Transportation Co., Inc., Term Loan, 8.25%, 5/9/2014 Triumph Group, Inc., Term Loan B, 4.5%, 6/16/2016 United Airlines, Inc., Term Loan B, 2.313%, 2/3/2014 Vangent, Inc., Term Loan B, 2.29%, 2/14/2013 Viking Acquisition, Term Loan, 6.0%, 11/5/2016 West Corp.: Term Loan B2, 2.628%, 10/24/2013 Term Loan B5, 4.503%, 7/15/2016 Wire Rope Corp. of America, Inc., Term Loan, 5.25%, 2/10/2014 Information Technology 8.3% Aspect Software, Inc., Term Loan B, 6.25%, 4/19/2016 Avaya, Inc., Term Loan, 3.034%, 10/24/2014 Caritor, Inc.: Term Loan B, 2.51%, 6/4/2013 Letter of Credit, 2.54%, 6/4/2013 Dealer Computer Services, Inc., Term Loan B, 5.25%, 4/21/2017 Fidelity National Information Solutions, Inc., Term Loan B, 5.25%, 7/18/2016 Fifth Third Processing Solutions LLC, Term Loan B, 5.5%, 11/1/2016 First Data Corp.: Term Loan B1, 3.003%, 9/24/2014 Term Loan B2, 3.003%, 9/24/2014 Term Loan B3, 3.003%, 9/24/2014 Flextronics International Ltd.: Term Delay Draw A-1-B, 2.503%, 10/1/2014 Term Delay Draw A-1A, 2.503%, 10/1/2014 Term Delay Draw A-2, 2.503%, 10/1/2014 Term Loan B, 2.504%, 10/1/2012 Term Delay Draw A-3, 2.504%, 10/1/2014 Intersil Corp., Term Loan, 4.75%, 4/27/2016 Microsemi Corp., Term Loan B, LIBOR plus 3.50%, 11/2/2017 Pegasus Solutions, Inc., Term Loan B, 7.75%, 4/17/2013 RedPrairie Corp., Term Loan B, 6.0%, 3/24/2016 Savvis Communications Corp., Term Loan, 6.75%, 8/4/2016 SkillSoft Corp., Term Loan B, 6.5%, 5/26/2017 Spansion LLC, Term Loan B, 6.5%, 1/8/2015 SunGard Data Systems, Inc.: Term Loan A, 2.003%, 2/28/2014 Term Loan B, 3.911%, 2/26/2016 TASC, Inc.: Term Loan A, 5.5%, 12/18/2014 Term Loan B, 5.75%, 12/18/2015 Materials 5.1% Arizona Chemical, Inc., Term Loan B, 6.75%, 11/19/2016 Chemtura, Term Loan B, 5.5%, 8/27/2016 Fairmount Minerals Ltd., Term Loan B, 6.25%, 8/5/2016 Georgia-Pacific Corp., Term Loan B, 2.293%, 12/21/2012 Graphic Packaging International, Inc., Term Loan C, 3.04%, 5/16/2014 Huntsman International LLC, Term Loan C, 2.521%, 6/30/2016 Ineos US Finance LLC: Term Loan B2, 7.501%, 12/16/2013 Term Loan C2, 8.001%, 12/16/2014 Lyondell Chemical Co., Term Loan, 5.5%, 4/8/2016 Momentive Performance Materials, Inc., Term Loan B, 2.563%, 12/4/2013 Momentive Specialty Chemicals, Inc.: Term Loan C1, 2.563%, 5/6/2013 Term Loan C2, 2.563%, 5/6/2013 Noranda Aluminum Acquisition Corp., Term Loan B, 2.006%, 5/18/2014 Novelis Corp., Term Loan, 2.26%, 7/7/2014 Novelis, Inc., Term Loan, 2.26%, 7/6/2014 Pelican Products, Inc., Term Loan B, 5.75%, 11/23/2016 Polymer Group, Inc., Term Loan 2, 7.0%, 11/24/2014 Reynolds Group Holdings, Inc.: Incremental Term Loan, 6.25%, 5/5/2016 Term Loan D, 6.5%, 5/5/2016 Term Loan, 6.75%, 5/5/2016 Telecommunication Services 3.3% Alaska Communications Systems Holdings, Inc., Term Loan B, 6.25%, 10/15/2016 CavTel Holdings LLC, Term Loan, 11.5%, 12/31/2012 Choice One Communications Corp., Term Loan, 11.75%, 6/30/2012 Hughes Network Systems LLC, Term Loan, 2.813%, 4/15/2014 Intelsat Jackson Holdings Ltd., Term Loan, 3.29%, 2/2/2014 MetroPCS Wireless, Inc.: Term Loan B, 2.563%, 11/4/2013 Term Loan B, 3.813%, 11/4/2016 Sorenson Communications, Inc., Term Loan C, 6.0%, 8/16/2013 Springboard Finance LLC, Term Loan A, 7.0%, 2/2/2015 Telesat Canada: Term Loan I, 3.26%, 10/31/2014 Term Loan II, 3.26%, 10/31/2014 Utilities 1.7% AEI Finance Holding LLC: Term Loan, 3.289%, 3/30/2012 Term Loan, 3.289%, 3/30/2014 Calpine Corp., Term Loan, 3.165%, 3/29/2014 Great Point Power, Delay Draw Term Loan, 5.5%, 3/10/2017 Puget Energy, Inc., Term Loan, 2.506%, 12/14/2014 Texas Competitive Electric Holdings Co., LLC: Term Delay Draw, 3.753%, 10/10/2014 Term Loan B1, 3.753%, 10/10/2014 Total Loan Participations and Assignments (Cost $764,074,044) Corporate Bonds 6.6% Consumer Discretionary 1.9% Avis Budget Car Rental LLC, 2.786%****, 5/15/2014 Hanesbrands, Inc., Series B, 4.121%****, 12/15/2014 Seminole Hard Rock Entertainment, Inc., 144A, 2.792%****, 3/15/2014 Travelport LLC, 4.922%****, 9/1/2014 Energy 0.7% Western Refining, Inc., 144A, 10.75%****, 6/15/2014 Financials 1.1% Ford Motor Credit Co., LLC, 3.039%****, 1/13/2012 Hexion US Finance Corp., 4.786%****, 11/15/2014 Industrials 0.4% Continental Airlines, Inc., "B", Series 2006-1, 3.421%****, 6/2/2013 KAR Auction Services, Inc., 4.287%****, 5/1/2014 Information Technology 1.3% NXP BV, 3.039%****, 10/15/2013 Sanmina-SCI Corp., 144A, 3.042%****, 6/15/2014 Materials 1.2% Berry Plastics Corp., 5.039%****, 2/15/2015 Lyondell Chemical Co., 11.0%, 5/1/2018 NOVA Chemicals Corp., 3.568%****, 11/15/2013 Total Corporate Bonds (Cost $58,019,348) Shares Value ($) Common Stocks 0.0% Consumer Discretionary Buffets Restaurants Holdings, Inc.* SuperMedia, Inc.* Total Common Stocks (Cost $62,755) Cash Equivalents 16.3% Central Cash Management Fund, 0.21% (a) (Cost $146,030,133) % of Net Assets Value ($) Total Investment Portfolio (Cost $968,186,280)+ Other Assets and Liabilities, Net ) ) Net Assets *Non-income producing security. **Non-income producing security. Issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Tribune Co., Term Loan B LIBOR plus 3.0% 6/4/2014 USD *** Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major US bank or LIBOR, and are shown at their current rate as of November 30, 2010. **** These securities are shown at their current rate as of November 30, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $968,233,432. At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $11,418,471. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,774,675 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,356,204. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London InterBank Offered Rate. Prime: Interest rate charged by banks to their most creditworthy customers. At November 30, 2010, the Fund had unfunded loan commitments of $1,000,000, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Depreciation ($) Delta Air Lines, Inc., Term Loan, 4/30/2012 ) At November 30, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2010 ) 10 Year US Treasury Note USD 3/22/2011 2 Year US Treasury Note USD 3/31/2011 Federal Republic of Germany Euro-Schatz EUR 12/8/2010 United Kingdom Long Gilt Bond GBP 3/29/2011 Total net unrealized appreciation At November 30, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 3/22/2011 ) 10 Year Japanese Government Bond JPY 12/9/2010 23 Federal Republic of Germany Euro-Bund EUR 12/8/2010 Total net unrealized appreciation As of November 30, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty SEK USD 12/21/2010 UBS AG CHF USD 12/21/2010 UBS AG GBP USD 12/21/2010 UBS AG EUR USD 12/21/2010 UBS AG JPY USD 12/21/2010 UBS AG JPY USD 12/21/2010 UBS AG CHF USD 12/21/2010 UBS AG GBP USD 12/21/2010 UBS AG EUR USD 12/21/2010 UBS AG SEK USD 12/21/2010 59 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD AUD 12/21/2010 ) UBS AG USD NOK 12/21/2010 ) UBS AG USD NZD 12/21/2010 ) UBS AG USD CAD 12/21/2010 ) UBS AG USD AUD 12/21/2010 ) UBS AG USD NZD 12/21/2010 ) UBS AG USD NOK 12/21/2010 ) UBS AG USD CAD 12/21/2010 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (b) Loan Participations and Assignments $
